Title: To Thomas Jefferson from James Thomson Callender, 27 October 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail October 27th. 1800

Along with this comes another letter, covering some newspaper pieces. I beg leave to inclose the last half Sheet but one of the pamphlet, being from 136 page to 144; and an uncorrected imperfect half Sheet of the conclusion; wanting the first page, which closed my hints for the conduct of the Assembly in my case. A half Sheet from p 120, to 128, I have never yet been able to get from the printer.
We are all in the highest Spirits here, on the revolutions in Maryland and Rhode Island.
I have the honour to be Sir Your obedt & most obliged servt.

Jas. T. Callender


P.S. In one end of the lower Story, the blacks are singing psalms. In the other, a boy, who has gone crazed, is shrieking in lunacy. The sailors laughing. Sic transit Mundus! chase has sent me a letter that he will beat me; and I have advertised that, in case of an attack, I’ll shoot him. The remainder of the piece, with preface &ca, will come next week. Your goodness will forgive the loquacity of joy; but my heart is sick with the pain of gladness at an anticipation of the time, when the herd of federal robbers shall be hunted from their den; when oppression shall feel the pang she has inflicted; and rapine regorge a portion of her prey. A New Jersey Judge in a Charge, has advertised Volney, &c. and me, as atheists & blasphemers. I can not get one half of my M.S.S. printed; so that I am ashamed of the comparative ignorance displayed in this piece; and the M.S.S. does not contain 1/10 of what I know. There certainly never was such another history as ours. Mr. Jones and Mr. Rose have acted like Gentlemen to me. I should have 2 pieces in next Argus, one in the Examiner, and one in the Petersburg Republican.

